DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on August 8, 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 8, 2022.
In the next reply to the Office, Applicant must provide the Office with an updated claim set with the correct status identifier for each claim (see MPEP 1893.01(a)(1)).  A Notice of Non-Compliant will be issued if an updated claim set with the correct status identifiers are not provided. 
Drawings
The drawings are objected to as failing to comply with 37 
CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: it is unclear if reference character 26 or 29 is indicative of “oxygen source” (see Applicants’ specification page 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 61 presented in figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “a predetermined maximum flow therethrough” limitation.  It is unclear what the “predetermined maximum flow” is a feature of.  That is, it is unclear if the “predetermined maximum flow” is a structural feature of the “header” feature or of the water or fluid traveling through the “header” feature. 
Claims 2-14,16 and 17 are also rejected by virtue of its dependency. 
Claims 4 and 16 recite “plurality of openings in the intake header and the discharge header are slits cut partially through a closed pipe.”  It is unclear if the “headers” are composed of a pipe element.  Also, it is unclear how the “cut” limitation is partially through a closed pipe.  That is, a slit is a long thin cut or a long narrow space. Thus, it is unclear if the “cut” penetrates to the interior of the pipe or just scratches the surface of the pipe.  Further, it is unclear what the term “ closed” means in terms of a header. 
Claim 8 recites “outflow from the oxygen contact chamber flows through holes disposed at a top end of the second housing.”  It is unclear what is outflowing from the oxygen contact chamber.  It is unclear if it is oxygen or water that is outflowing.  
Additionally, while the term “top end” is not deemed indefinite, the claim does not recite any structural component that would deem a specific portion of the housing as a “top end”.  Thus, any portion of a housing may be considered a “top end”. 
Claims 10 and 17 recite “water pumped from the intake header is split to a first plurality of oxygen contact chambers and a second plurality of BCS.”  Claims 1 and 15, respectively, recite “an oxygen contact chamber” and “a bubble capture system (BCS)” and recite “pump drawing water from a water body through the intake header”.  Claims 1 and 15 recite that the pump is sending water through the intake header, and not pumped from the intake header, as recited in claims 10 and 17.  Thus, this recitation of claims 10 and 17 is deemed indefinite.  Also, it is unclear if the “split” limitation is due to the pumping action or the plurality of opening feature of the intake header.  Additionally, it is unclear the structural relationship between the pump, the intake header, the first plurality of oxygen contact chambers and the second plurality of BCS.  That is, claims 1 and 15 recite a structural relationship between the “oxygen contact chamber” and the “bubble capture system”.  Claims 10 and 17 fails to clarify the structural relationship between each of the “first plurality of oxygen contact chambers” and each of the “second plurality of BCS”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2003/0201554 (hereinafter US 554).
Regarding claim 1, US 554 discloses an apparatus and method for dissolving a gas into a fluid, such as oxygenating water (see US 554 abstract & paragraphs [0010], [0040], [0044]-[0049] and figures 1, 5-8), which is deemed water treatment system. 
US 554 discloses an apparatus comprising a “first tube member 12, second tube member 14, third tube member 16, inlet means 18, accelerator plane 20, first helix-shaped bubble harvester 22, first waste gas vent 24, and first waste gas outlet 26[, a]… second accelerator plate 152, second helix-shaped bubble harvester 154, fourth tube member 156, second waste gas vent 158, and second waste gas outlet 160[, a]… fifth tube member 162 connecting first gas tube outlet 26 to the open bottom end of fourth tube member 156” (see US 554 paragraph [0082] and figure 6; see also paragraphs [0040]-[0050] and figures 1-5, 7 and 8) and having a tank 164 with a “[T]ank outlet means 166 extends into the fluid residing in tank 164 and is operatively connected to upper end 34 of second tube member 14. Tank inlet means 168 extends into the fluid residing in tank 164 and is operatively connected to upper end 28 of first tube member 12. To initiate and/or maintain flow of fluid from tank 164 through tank outlet means 166 into apparatus 150, pump means 170 is shown (see US 554 paragraph [0085] and figure 6; see also paragraphs [0040]-[0050] and figures 1-5, 7 and 8; see also annotated figure below), which is deemed an intake header having a plurality of openings permitting a predetermined maximum flow therethrough; a pump drawing water from a water body through the intake header; an oxygen contact chamber operable to oxygenate water flowing therethrough, the pump delivering water into the oxygen contact chamber; and a bubble capture system (BCS) receiving water from the oxygen contact chamber at an upper end thereof inside a housing, outflow being release from the BCS at a lower end of the housing, as recited in claim 1, which is deemed a discharge header having a plurality of openings permitting an outflow predetermined maximum flow therethrough, as recited in claim 2, which is deemed the oxygen contact chamber is disposed inside the BCS, as recited in claim 5, which is deemed outflow from the oxygen contact chamber extends through a riser to a top of the BCS, as recited in claim 6, which is deemed the oxygen contact chamber is disposed inside a second housing within the housing of the BCS, as recited in claim 7, which is deemed the oxygen contact chamber is disposed adjacent the BCS, as recited in claim 9, water pumped from the intake header is split to a first plurality of oxygen contact chambers and a second plurality of BCS, as recited in claim 10.

    PNG
    media_image1.png
    760
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    696
    782
    media_image3.png
    Greyscale


Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 554 is substantially identical to the claimed oxygen contact chamber of the present application, and therefore, the structure of US 554is presumed inherently capable of oxygenating water flowing therethrough, the pump delivering water into the oxygen contact chamber.
Regarding claim 8, US 554 discloses the invention as discussed above in claim 7. Further, US 554 discloses outflow from the oxygen contact chamber flows through holes disposed at a top end of the second housing.  As noted above, claim 8 is deemed indefinite.  Further, the term “top end” is may be any end of a housing as there is no structural element to clarify which end of a housing is a “top end”.  Hence, the flow of the water through the apertures of the accelerator plate is deemed an outflow from the oxygen contact chamber flows through holes disposed at a top end of the second housing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 10, 11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0201554 (hereinafter US 554), and in the alternative, US 2003/0201554 (hereinafter US 554) in view of US 2002/0179512 (hereinafter US 512).
Regarding claim 15, US 554 discloses an apparatus and method for dissolving a gas into a fluid, such as oxygenating water (see US 554 abstract & paragraphs [0010], [0040], [0044]-[0049] and figures 1,5-8), which is deemed water treatment system. 
US 554 discloses an apparatus comprising a “first tube member 12, second tube member 14, third tube member 16, inlet means 18, accelerator plane 20, first helix-shaped bubble harvester 22, first waste gas vent 24, and first waste gas outlet 26[, a]… second accelerator plate 152, second helix-shaped bubble harvester 154, fourth tube member 156, second waste gas vent 158, and second waste gas outlet 160[, a]… fifth tube member 162 connecting first gas tube outlet 26 to the open bottom end of fourth tube member 156” (see US 554 paragraph [0082] and figure 6) and having a tank 164 with a “[T]ank outlet means 166 extends into the fluid residing in tank 164 and is operatively connected to upper end 34 of second tube member 14. Tank inlet means 168 extends into the fluid residing in tank 164 and is operatively connected to upper end 28 of first tube member 12. To initiate and/or maintain flow of fluid from tank 164 through tank outlet means 166 into apparatus 150, pump means 170 is shown (see US 554 paragraph [0085 and figure 6; see also annotated figure below), which is deemed an intake header and a discharge header, each having a plurality of openings permitting a predetermined maximum flow therethrough; a pump drawing water from a water body through the intake header; an oxygen contact chamber operable to oxygenate water flowing therethrough, the pump delivering water into the oxygen contact chamber; and a bubble capture system (BCS) receiving water from the oxygen contact chamber at an upper end thereof inside a housing, outflow released from the BCS at a lower end of the housing and passed through the discharge header back to the water body. 

    PNG
    media_image1.png
    760
    706
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    696
    782
    media_image3.png
    Greyscale

US 554 does not explicitly disclose that the intake header is interchangeable with the discharge header, where switching the intake header and the discharge header clears clogs in the intake header;  and does not explicitly disclose that the predetermined maximum flow is either equal to or less than about 0.1 feet per second or the predetermined maximum flow results in a flow with a Reynolds number less than 50.  
The accelerator plates, 20 and 152, are identical.  US 554 discloses that the “Accelerator plate 20 serves as a means to accelerate the flow of fluid therethrough. As shown in FIG. 2, a cross-sectional view along line 2-2 of FIG. 1, in this embodiment, accelerator plate 20 comprises a donut-shaped plate substantially extending horizontally and substantially filling second inner space 40. Accelerator plate 20 also includes at least one aperture 48 for the flow of fluid therethrough (see US 554 paragraph [0065]) and that the “[S]econd accelerator plate 152 restricts the cross-sectional area for fluid flow and includes apertures (see FIG. 2) to cause the fluid to accelerate into downward jets” (see US 554 paragraph [0086]).  Thus, the accelerator plate and the second accelerator plate are capable of being interchangeable.  Additionally, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Herein, the structure of US 554 is substantially identical to the claimed intake header and discharge header of the present application, and therefore, the structure of US 554is presumed inherently capable of switching the intake header and the discharge header to clears clog in the intake header. 
US 554 discloses that the accelerator plate is a donut-shaped plate that has one or more apertures that allows fluid to flow therethrough (see US 554 paragraph [0065]).  US 554 does not explicitly disclose a rate of fluid flow through the accelerator plate.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the accelerator plate and second accelerator plate by increasing the number of apertures in said plates in order to achieve a predetermined maximum flow is either equal to or less than about 0.1 feet per second or the predetermined maximum flow results in a flow with a Reynolds number less than 50 because determining a predetermined maximum flow is routine for one of ordinary skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the alternative, if US 554 does not explicitly disclose a “intake header is interchangeable with the discharge header, where switching the intake header and the discharge header clears clogs in the intake header”, then this feature is nonetheless rendered obvious by US 512. 
US 512 discloses an aquarium filter system comprising one or more interchangeable filter cartridges (see US 512 abstract and paragraphs [0001], [0016]-[0019]).  US 512 acknowledges that it is known in the art that a long-standing problem with regards to mechanical filtration is that filters become clogged over time and therefore lose efficiency (see US 512 paragraphs [0009] and [0010]).  US 512 discloses the use of interchangeable filter cartridges to overcome this problem in the art.  The device of US 512 directs water flowing “from an aquarium through or around a plurality of filters and back into the aquarium. The device comprises a first diverter moveable between a first and a second position, in the first position the flow of water from the aquarium enters a first filter and in the second position the flow of water from the aquarium by-passes the first filter. The device also includes a second diverter moveable between a first and a second position, in the first position, the flow of water from the aquarium enters a second filter and in the second position the flow of water from the aquarium by-passes the second filter, wherein the second diverter is moveable between the first position and the second position independent of the first diverter” (see US 554 paragraph [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interchangeable filter embodiment, as disclosed in US 512, at the tank inlet 168 and at the tank outlet means 166 because said filters would assist in preventing debris from entering the apparatus.  Further, using interchangeable filters, as disclosed in US 512, will ensure that the filters maintain their efficiency over an extended period of time.  
Regarding claim 16, US 554 or modified US 554 discloses the invention as discussed above in claim 15.  In US 554 the tank inlet 168 and at the tank outlet means 166 are tubes, which are deemed a pipe element.  These pipe elements are closed by virtue of their ending at the closed bottom end 36. (see US 554 paragraph [0084] and figure 6).  Further, these pipe elements are deemed closed at the point of the accelerator plate(s).  The apertures in the accelerator plates are deemed slits.  An aperture is an opening.  A slit is a narrow cut or opening.  Thus, an aperture encompasses a slit.  Hence, the accelerator plates positioned within the tubes of US 554 or modified US 554 are deemed the plurality of openings in the intake header and the discharge header are slits cut partially through a closed pipe.  
Regarding claim 17, US 554 or modified US 554 discloses the invention as discussed above in claim 15. Further, US 554 or modified US 554 discloses water pumped from the intake header is split to a first plurality of oxygen contact chambers and a second plurality of BCS (see US 554 figure 6; see also annotated figure above, wherein two oxygen contact chambers are identified and several bubble capture systems are illustrated).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04, VI, B). 
Regarding claim 3, US 554 or modified US 554 discloses the invention as discussed above in claim 3. Further, US 554 or modified US 554 discloses the intake header is interchangeable with the discharge header, where switching the intake header and the discharge header clears clogs in the intake header (see rejection of claim 16). 
Regarding claim 4, US 554 or modified US 554 discloses the invention as discussed above in claim 2. Further, US 554 or modified US 554 discloses the plurality of openings in the intake header and the discharge header are slits cut partially through a closed pipe (see rejection of claim 16).
Regarding claim 10, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, US 554 or modified US 554 discloses water pumped from the intake header is split to a first plurality of oxygen contact chambers and a second plurality of BCS (see rejection of claim 17). 
Regarding claim 11, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, a US 554 or modified US 554 discloses a waste gas vent and waste gas tube wherein the waste gas vent comprises “a trap to trap rising waste gas. Waste gas tube 26 extends through second tube member 14 below the upper lip of waste gas vent 24 to capture waste gas and allow it to travel through waste gas tube 26” (see US 554 paragraphs [0067], [0071], [0082], [0086] & [0088] and figures 1 and 6), which is deemed an air release valve.  While the term “top end” is not deemed indefinite, the claim does not recite any structural component that would deem a specific portion of the housing as a “top end”.  Thus, any portion of a housing, above an identified “bottom portion”, may be considered a “top end”.
US 554 or modified US 554 discloses the waste gas vent and waste gas tube are disposed at the top end of the housing of the BCS (see annotated figure below).  

    PNG
    media_image4.png
    490
    738
    media_image4.png
    Greyscale

Regarding claim 13, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, US 554 or modified US 554 discloses the predetermined maximum flow is equal to or less than about 0.1 feet per second (see rejection of claim 16). 
Regarding claim 14, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, US 554 or modified US 554 discloses the predetermined maximum flow results in a flow with a Reynolds number less than 50 (see rejection of claim 16).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0201554 (hereinafter US 554), and in the alternative, US 2003/0201554 (hereinafter US 554) in view of US 2002/0179512 (hereinafter US 512), and further in view of US 2013/0092255 (hereinafter US 255). 
Regarding claim 11, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, if US 554 or modified US 554 does not explicitly disclose an air release valve disposed at a top end of the housing of the BCS, then this feature is nonetheless rendered obvious by US 255.  
US 255 discloses a gas vent valve that has good air flow characteristics while also being capable of keeping debris “ keeping debris or water away from the sealing components during increases in pipeline pressures” (see US 255 paragraph [0001]; see also abstract and paragraphs [0009]-[0012], [0027] & [0036]).
US 255 is considered to be analogous prior art.  “[a] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.” See MPEP 2141.01(a).  Herein, US 255 is reasonably pertinent to the problem of achieving a pipe system for treatment of water. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the gas vent valve of US 255 for the waste gas vent of US 554 or modified US 554 and reasonably expect the resulting apparatus to work as US 554 or modified US 554 intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0201554 (hereinafter US 554), and in the alternative, US 2003/0201554 (hereinafter US 554) in view of US 2002/0179512 (hereinafter US 512), and further in view of US 2013/0015133 (hereinafter US 133).
Regarding claim 12, US 554 or modified US 554 discloses the invention as discussed above in claim 1. Further, US 554 or modified US 554 does not explicitly disclose a first sampling port at an inflow through the intake header and a second sampling port prior to the discharge header.  
US 133 discloses a water treatment system.  US 133 discloses removing some of the treated water through a sampling port for further testing (“The aerated water was then evacuated from the reactor for testing either through the sampling port at the bottom or by running the peristaltic pump in reverse. Alternatively, the samples were taken at any time during aeration through the sampling port.” See US 133 paragraph [0077]; see also figures 2-5 and paragraphs [0016], [0109] & [0113]). 
US 133 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a feed sampling port and an effluent sampling port, as disclosed in US 133, into the apparatus of US 554 or modified US 554 in order to remove small portions of the water to test and evaluate the efficiency of the water treatment system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773